Citation Nr: 0904500	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis L5-S1 with mechanical low back pain.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  This 
appeal involves the Veteran's claim that his low back 
disability is more severe than the current 40 percent 
evaluation.  The arguments and the record raise the 
suggestion that the Veteran may be suffering from more than 
low back pain or loss of motion.  The Board observes that 
service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board finds that the medical evidence of record does not 
adequately permit appellate review of the appeal at this 
time.  This is particularly true as it pertains to the 
question of whether the Veteran's service connected 
disability aggravates or causes separate disabilities.  A 
September 2003 lumbar spine MRI revealed mild circumferential 
disc bulges with annular tears at L3-L4 and L4-L5.  Similar 
findings were elicited in a June 2008 MRI with a suggestion 
the condition had increased.  A VA examination in January 
2005 suggested the Veteran suffered from nerve compression.  
It is not clear whether these findings and any resulting 
symptomatology are part of or related to the service 
connected back disability or may be secondary to that 
disability.  Under these circumstances, the Board is of the 
opinion that the Veteran should be afforded a VAexamination 
to address these medical questions.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file any additional VA 
medical records pertaining to treatment 
for the Veteran's back dated subsequent to 
those referred to in the Supplemental 
Statement of the Case dated in October 
2008.  

2.  The Veteran should be afforded an 
examination of his lower back to ascertain 
the nature and etiology of all disorders 
and which, if any, are the result of or 
related to the residuals of the service-
connected spondylolisthesis L5-S1 with 
mechanical low back pain.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly VA 
medical records which suggests that the 
Veteran has a disc bulge and/or nerve 
compression.  Following the examination 
and review of the records, the examiner is 
requested to offer comments and an opinion 
as to whether the Veteran has a disc or 
nerve disorder that is causally or 
etiologically related to his service 
connected spondylolisthesis L5-S1 with 
mechanical low back pain.  If so, the 
examiner is also asked to comment on the 
current level of impairment for each 
additional disability.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]"  38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




